Citation Nr: 1411794	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, previously characterized as post traumatic stress.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

3.  Entitlement to service connection for bladder cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973.

By way of background, in May 1982, the Veteran initially filed  a claim for service connection for "delayed stress."  The RO denied service connection for an acquired psychiatric disorder, then characterized as "post traumatic stress," in an April 1983 rating decision.  Although notified of the denial in May 1983, the Veteran did not appeal.

This appeal to the Board of Veteran's Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for PTSD and bladder cancer.  A notice of disagreement (NOD) was received in September 2009, and a statement of the case (SOC) was issued in July 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In October 2011, the Veteran submitted additional evidence, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2013).

In January 2012, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

As regards characterization of the appeal, the Board notes that the RO characterized the Veteran's claim for service connection for PTSD and major depression as a new claim and adjudicated it on the merits.  However, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable determination on the request to reopen-the Board has characterized that portion of the appeal that pertains to psychiatric impairment as encompassing the first and second matters set forth on the title page.

In doing so, the Board notes that the Veteran's currently claimed disorders, to include PTSD and major depression, are based on the same symptoms reported in the prior claim decided in the April 1983 rating decision; thus, although claimed differently, the currently claimed disabilities are not actually "additional" disabilities, warranting consideration as a "new" claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, and as explained in more detail below, the Board finds that new and material evidence to reopen the previously denied claim is required in order for the Board to consider the substantive merits of the claim for service connection.

Moreover, rather than to limit the reopened claim to the claimed disabilities, the Board has expanded the claim to encompass any diagnosed psychiatric disability of record, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  That file has been reviewed in connection with these claims.

The Board's decision reopening the previously denied claim for service connection for an acquired psychiatric disorder  is set forth below.  The reopened claim for service connection for an acquired psychiatric disorder, on the merits, as well as the claim for bladder cancer, are addressed in the remand following the order; those matters are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for an acquired psychiatric disorder, previously characterized as post traumatic stress, have been accomplished.

2.  In an April 1983 rating decision, the RO denied service connection for an acquired psychiatric disorder, then characterized as post traumatic stress; although notified of the denial in a May 1983, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Additional evidence associated with the claims file since the April 1983 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision in which the RO denied service connection for an acquired psychiatric disorder, characterized as post traumatic stress, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the April 1983 denial is new and material as to the Veteran's claim for an acquired psychiatric disorder, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the request to reopen the claim for service connection for an acquired psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the April 1984 rating decision, the RO characterized the Veteran's claim for an acquired psychiatric disorder as one for service connection for "post traumatic stress'; the Veteran then claimed suffering from "delayed stress" and depression.  The documentary evidence of record at that time primarily consisted of the Veteran's service treatment records and a March 1983 VA examination report.  The March 1983 VA examiner assessed the Veteran as having a "history suggestive of possible episodic drinking 

In the April 1984 denial, the RO characterized the Veteran's diagnosis as personality disorder, and denied the claim on the basis that such disorder "is a constitutional or developmental abnormality and not a disability under the law."  Although notified of the denial in May 1984, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the April 1984 denial of service connection for post traumatic stress is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In July 2008, the Veteran filed a claim for service connection for PTSD and major depression.  For reasons expressed in the Introduction, above, this claim must be treated as a petition to reopen the previously denied claim for an acquired psychiatric disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the Veteran's acquired psychiatric condition was the RO's April 1984 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since April 1984 consists of VA treatment records, including a July 2007 record indicating that the Veteran was diagnosed with PTSD and depressive disorder, and statements provided by the Veteran.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The aforementioned new evidence added to the record pertains to the material issue of whether the Veteran has a compensable disability that may be related to service.  This evidence shows diagnoses of PTSD and depressive disorder, which are compensable disabilities for VA purposes.  See July 2007 VA treatment records.  In accordance with the above cited legal authority, as evidence raising a reasonable possibility of substantiating the element of a current disability has now been added to the claims file, the previously denied claim for service connection must be reopened.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, previously characterized as post traumatic stress, has been received, to this limited extent, the appeal is granted


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As discussed above, the Board is reopening the Veteran's service connection claim for an acquired psychiatric disorder.  The Board finds that further medical development of the claim is warranted.

The Veteran was afforded a VA mental disorders examination in February 2011.  The examiner determined that the Veteran had Axis I diagnoses of polysubstance dependence, major depressive disorder, and pathological gambling.  The examiner stated that he failed to find sufficient evidence to justify a diagnosis of PTSD.  However, the examiner did not provide an etiology opinion as to any of the Veteran's diagnosed psychiatric disorders.

Considering the evidence previously of record in light of the current diagnoses of compensable psychiatric disabilities, the Veteran's assertions that these disorders are related to service, and the absence of a medical etiology opinion with respect any diagnosed psychiatric disability, the Board finds that an examination and opinion to obtain further medical information would be helpful in resolving the reopened claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for bladder cancer, the Veteran contends that his bladder cancer is a result of exposure to Agent Orange while serving in the Republic of Vietnam.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Veteran served in Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicides in service.  Bladder cancer is not among the list of disabilities for which presumptive service connection is available (see 38 C.F.R. § 3.309 (e)) for those who served in Vietnam and are presumed to have been exposed to Agent Orange.  However, soft-tissue sarcoma is among the presumptive disabilities listed under 38 C.F.R. § 3.309 (e).  The Veteran contends that he has been diagnosed with cancer of the soft tissue surrounding the bladder.  The medical evidence of record does not indicate that the Veteran has been diagnosed with any such soft-tissue sarcoma.  

Rather, the evidence shows that the Veteran has had a diagnosis of and treatment for bladder cancer.  January 2008 VA treatment records indicate that the Veteran's bladder was negative for malignancy.  However, the record is unclear as to the current status of the Veteran's bladder cancer-i.e., whether there are any residuals or if the cancer is considered in remission or cured; and, if so, whether any such cancer may be etiologically related to in-service herbicide exposure. .  

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders and genitourinary examinations, by appropriate physicians.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of his claim(s)-in particular, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes treatment records from, most recently, the VA Medical Center (VAMC) in Butler, Pennsylvania, dated up to January 2011.  As the Veteran appears to receive ongoing treatment, there are possibly more recent VA medical records outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Butler VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since January 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims for service connection for an acquired psychiatric disorder and bladder cancer, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims for service connection.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all VA records of mental health and bladder cancer treatment of the Veteran, to include from the Butler VAMC, dated since January 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current acquired psychiatric disorder(s), to include major depression.

Then, with respect to each such diagnosed disability, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the  any such diagnosed disability had its onset in service or is otherwise medically related to service.

In rendering each opinion, the examiner should consider and discuss all relevant medical and lay evidence, to include in- and post-service medical documents, and all lay assertions.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for bladder cancer, by an appropriate physician.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the status of the Veteran's bladder cancer since July 29, 2008-the date the Veteran filed his claim for service connection.  For instance, the examiner should state whether there are/have been residuals of bladder cancer, and whether any such bladder cancer was or is in remission or has been cured.  The examiner should also determine whether any such cancer is a soft-tissue sarcoma.  

Based on examination of the Veteran, and review of the lay and clinical history, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that any such bladder cancer had its onset during or is otherwise medically related to active duty service-to particularly include  presumed herbicide exposure during his Vietnam service.

In rendering each opinion, the examiner should consider and discuss all relevant medical and lay evidence, to include in- and post-service medical documents, and all lay assertions.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to a scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the requested actions, and any additional notification and/or development deemed 
warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled mental disorders examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal l in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


